DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 4 & 14 recites “growing the second 2D layer on a support structure”. The support structure lacks antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein attaching the second 2D layer to the carrier film” which lacks antecedent basis since independent Claim 11 doesn’t recite an attaching step of the second 2D layer to the carrier film. For examination purposes, the claim is treated in light of Applicant’s disclosure [0035], as the method of claim 11 further comprises this attaching step. Hence, the Examiner suggests re-writing claim 14, for example, as: “The method of claim 11, further comprises attaching the second 2D layer to the carrier film; wherein attaching the second 2D layer to the carrier film comprises growing the second 2D layer on a support structure and pressing the carrier film onto the second 2D layer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 & 16-17, & 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim et al, US 2021/0327758 A1 (hereinafter Kim). Please refer to the annotated figure below:

    PNG
    media_image1.png
    669
    875
    media_image1.png
    Greyscale

The Examiner notes that Figs. 1A, 16, 4A, 4C, 4J, and 4K of Kim are within the same embodiment. Fig. 1A is a flagship figure illustrating the method of producing mono-2D-layers via the LRS (Layer Resolved Splitting) technique with its various example steps. Fig. 16 illustrates fabricating a 2D heterostructure using the LRS technique which is shown in detail in Fig. 1A. Figs. 4A & 4C explicitly show the materials of the stacked 2D heterostructure. Figs. 4J & 4K respectively are a schematic of a 2D heterostructure FET and a macrograph of FET arrays.
Regarding Claim 1, Kim teaches (Figs. 16, 4A, 4C, 1A, & [0099]) A method, comprising: forming a first two-dimensional (2D) layer (Fig. 16: 1st 2D Layer) on a first substrate (Fig. 16: 241); attaching a second 2D layer (Fig. 16: 2nd 2D Layer) to a carrier film (Fig. 16: 342); bonding (Fig. 16: 247) the second 2D layer (2nd 2D Layer) to the first 2D layer (1st 2D Layer) to form a heterostack (248) comprising the first and second 2D layers ( 1st and 2nd 2D Layers); separating the first 2D layer of the heterostack from the first substrate (Fig. 1A: 103; [0068] teaches that step 103 is a step of exfoliation/separation of the 2D stack which includes the first 2D layer from first substrate 112); attaching the heterostack to a second substrate (Fig. 1A teaches various steps of attaching the 2D stack to a second/new substrate depending on the number of layers in the 2D stack that are separated/remaining then attached to a second/new substrate, for example step 104 where the second substrate is 118, step 106 where the second/new substrate is 130, etc. Also, Figs. 16, 4A, 4C, and [0063] evidence a heterostack structure. Furthermore, [0099] & Fig. 16: 248 respectively teach & illustrate stacking of 2D materials to form a 2D heterostructure 248, comprising 3 or more 2D layers, which mean that the substrate of step 248 is a second substrate to the heterostack since in order to stack a 3rd 2D layer to a heterostack comprising  the 1st and 2nd 2D layers according to the LRS technique shown in the flagship Fig. 1A, a carrier film attachment step, separation/exfoliation step, and a second substrate attachment has to occur. Thus, attaching the heterostack to a second substrate is inherent to Kim’s Fig. 16: 248); and removing the carrier film (Fig. 16: 248) from the second 2D layer (2nd 2D Layer).
Regarding Claim 2, Kim teaches The method of claim 1, wherein the bonding (Fig. 16: 247) comprises van der Waals bonding ([0055] teaches 2D van der Waals heterostructures).
Regarding Claim 3, Kim teaches The method of claim 1, wherein forming the first 2D layer (1st 2D Layer) comprises depositing a hexagonal boron nitride (h-BN) material ([0055], [0056], Fig. 4A or 4C).
Regarding Claim 4, Kim teaches The method of claim 1, wherein attaching the second 2D layer (2nd 2D Layer) to the carrier film (Fig. 16: 342) comprises: growing the second 2D layer (2nd 2D Layer) on a support structure (the combination of the 2D layers to the bottom of the 2nd 2D Layer and the growth substrate are a support structure); and pressing ([0067]: non-metal materials, such as Si3N4, may be employed to apply pressure/stress to the multilayer film) the carrier film (Fig. 16: Carrier Film; which is also 116 in Fig. 1A) onto the second 2D layer (2nd 2D Layer).
Regarding Claim 5, Kim teaches The method of claim 4, wherein growing the second 2D layer (2nd 2D Layer) comprises depositing a transition metal dichalcogenide (TMD) material ([0055], [0056], Fig. 4A or 4C; where WS2 is a TMD material).
Regarding Claim 6, Kim teaches The method of claim 5, wherein the transition metal dichalcogenide material comprises MX2, wherein M comprises a transition metal element and X comprises a chalcogen element ([0055], [0056], Fig. 4A or 4C; where WS2 is a TMD material).
Regarding Claim 7, Kim teaches The method of claim 1, wherein the carrier film (Fig. 16: Carrier Film; which is also 116 in Fig. 1A) comprises a polymer film ([0067]: non-metal materials, such as Si3N4, may also be employed; Si3N4 is a polymer).
Regarding Claim 9, Kim teaches The method of claim 1, further comprising attaching (claim doesn’t require directly attaching) a perimeter portion of the carrier film (Fig. 16: Carrier Film; which is also 116 in Fig. 1A) to a perimeter portion of the first 2D layer (Fig. 1A teaches example steps 102, 103, or, 104 showing the perimeters of 116 & the entire 114, which includes the first 2D layer, attached).
Regarding Claim 16, Kim teaches (Figs. 16, 4J, 4K, 1A, & [0099]) A method, comprising: forming a first two-dimensional (2D) layer (Fig. 16: 1st 2D Layer) on a substrate (Fig. 16: 241); bonding (Fig. 16: 247) a second 2D layer (Fig. 16: 2nd 2D Layer) to the first 2D layer (Fig. 16: 1st 2D Layer); separating the first 2D layer from the substrate (Fig. 1A: 103; [0068] teaches that step 103 is a step of exfoliation/separation of the 2D stack which includes the first 2D layer from substrate 112); 22Attorney Docket No. P20201361US00/4630.3520001 bonding (Fig. 16: 247) the first 2D layer (Fig. 16: 1st 2D Layer) to a third 2D layer (Fig. 16: 3rd 2D Layer) to form a heterostack (248) comprising the first, second, and third 2D layers (1st, 2nd, and 3rd 2D Layers); and forming a transistor (Fig. 4J), comprising: forming first and second source/drain regions (source & drain regions in Figs. 4J & Fig. 4K)) in the heterostack (MoS2 & h-BN) ; forming a channel region (Fig. 4K) using a portion of the heterostack (Mos2 & h-BN) between the first and second source/drain regions (Fig. 4K); and forming a gate electrode (gate G in Figs. 4J & 4K) over the channel region (Figs. 4J & 4K).
Regarding Claim 17, Kim teaches The method of claim 16, wherein forming (Fig. 16 & Fig. 4J) the first 2D layer (MoS2) comprises growing a transition metal dichalcogenide (TMD) material (MoS2 is a TMD material).
Regarding Claim 19, Kim teaches The method of claim 16, wherein the second and third 2D layers (Fig. 16 & Fig. 4J) comprise hexagonal boron nitride (h-BN) (Fig. 4J).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US 2020/0335614 A1 (hereinafter Chen) in view of Chen et al, US 2020/0335614 A1 (hereinafter Chen) and in view of Kim et al, US 2021/0327758 A1 (hereinafter Kim). Please refer to Kim’s annotated Figure and Examiner’s note above.
The applied Chen et al reference has a common Assignee, Applicant, or Inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 11, Chen teaches (Figs. 4A-4H) A method, comprising: forming a first two-dimensional (2D) layer (first layer of 120; [0030] teaches that 120 includes few layers) on a metal layer (110; [0027]: 110 can be a metal like Cu, Al, W, Ti); depositing a hard mask layer ([0049 teaches a mask formed on Fig. 4C structure) on a second 2D layer (second layer of 120; [0030] teaches that 120 includes few layers)
While Chen teaches attaching a carrier film (160) to the 2D stack (Fig. 4D), it doesn’t explicitly teach attaching a carrier film to the hard mask layer in Fig. 4D since the mask layer could’ve been removed in the step of Fig. 4C or in the step of Fig. 4H.
However, it would’ve been obvious for a person of ordinary skill in the art to keep the mask layer in the step of Fig. 4D and attach the carrier film 160 to it in order to at least either provide extra support to the 2D structure 120 in the process of first substrate removal (Fig. 4E) and transfer to a second substrate 170 (Fig. 4G), or, yield the same predictable result of first substrate removal and transfer to a second substrate since the mask layer and the carrier film are inherently removed, whether together or separately, at some point after doing their purpose.
Chen also doesn’t explicitly teach bonding the second 2D layer to the first 2D layer to form a heterostack comprising the first and second 2D layers.
However, in analogous art, Kim teaches (Fig. 16) bonding (247) a second 2D layer (2nd 2D Layer) to a first 2D layer (1st 2D Layer) to form a heterostack (248) comprising the first and second 2D layers (1st 2D and 2nd 2D Layers).
It would’ve been obvious for a person of ordinary skill in the art at the time of filing to bond two different 2D materials forming a heterostack according to Kim in order to take advantage of each material’s unique electrical, mechanical, and optical properties and to compensate for any disadvantages each material has via the other, hence arriving at the desired properties and functionality of the device.
Chen (Figs. 4A-4H) as modified by Kim (Fig. 16) teaches separating (Fig. 4E) the first 2D layer (Fig. 16: 1st 2D Layer) of the heterostack (Fig. 16: 248) from the metal layer (Fig. 4E: 110); attaching (Fig. 4G) the heterostack (Fig. 16: 248) to a second substrate (Fig. 4G: 170); and removing (Fig. 4H) the carrier film (Fig. 4H: 160) and the hard mask layer (Fig. 4H: a mask layer is always implicitly removed) from the second 2D layer (Fig. 16: 2nd 2D Layer).
Regarding Claim 12, Chen (Figs. 4A-4H) as modified by Kim (Fig. 16 & [0055]) teaches The method of claim 11, wherein the bonding (Fig. 16: 247) comprises van der Waals bonding ([0055] teaches 2D van der Waals heterostructures).
Regarding Claim 13, Chen (Figs. 4A-4H) as modified by Kim (Fig. 16) teaches The method of claim 11, wherein forming the first 2D layer (Fig. 16: 1st 2D Layer) comprises depositing a hexagonal boron nitride (h-BN) material (Kim: [0055], [0056], Fig. 4A or 4C).
Regarding Claim 14, to the extent understood, Chen (Figs. 4A-4H) as modified by Kim (Fig. 16) teaches The method of claim 11, wherein attaching (Fig. 4D) the second 2D layer (Fig. 16: 2nd 2D Layer) to the carrier film (Fig. 4D: 160) comprises growing the second 2D layer (Fig. 16: 2nd 2D Layer) on a support structure (Fig. 16: the combination of the 2D layers to the bottom of the 2nd 2D Layer and the growth substrate are a support structure) and pressing (Chen: [0035] teaches that 160 is placed which would cause pressing on what’s underneath) the carrier film(Fig. 4D: 160) onto the second 2D layer (Fig. 16: 2nd 2D Layer).
Regarding Claim 15, Chen (Figs. 4A-4H & [0035]) as modified by Kim (Fig. 16) teaches The method of claim 14, wherein growing the second 2D layer (Fig. 16: 2nd 2D Layer) comprises depositing a transition metal dichalcogenide (TMD) material (Kim: [0055], [0056], Fig. 4A or 4C; where WS2 is a TMD material).
Claims 8, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US 2021/0327758 A1 (hereinafter Kim) in view of Chen et al, US 2020/0335614 A1 (hereinafter Chen). Please refer to Kim’s annotated Figure and Examiner’s note above.
The applied Chen et al reference has a common Assignee, Applicant, or Inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 8, Kim teaches (Figs. 16, 4A, 4C, 1A, & [0099]) The method of claim 1, wherein attaching (Fig. 1A: 104 teaches an example step of attaching the 2D stack, which can be a heterostructure as in Fig. 16, to a second substrate 118) the heterostack (Fig. 16: 248) comprises attaching (Fig. 1A: 104 teaches an example step of attaching the 2D stack, which can be a heterostructure as in Fig. 16, which includes the 1st 2D Layer to a second substrate 118) the first 2D layer (Fig. 16: 1st 2D Layer) to the second substrate (118).
While Kim teaches that the second substrate 118 is a metal (Ni) film ([0068]) which effectively provides the same outcome of a better contact and improved electrical connectivity between the 1st 2D Layer and the second substrate as well as across the device/2D heterostructure, as compared to forming a metal layer on the second substrate (not metal) and attaching the first 2D layer to that metal layer, Kim doesn’t explicitly teach attaching the first 2D layer to a metal layer formed on the second substrate.
However, in analogous art, Chen (Fig. 6G, 6J, [0040], [0067], & [0068]) teaches attaching the first 2D layer (120) to a metal layer (194) formed on (claim doesn’t require elements to be directly on) the second substrate (170).
It would’ve been obvious for a person of ordinary skill in the art to attach the 1st 2D Layer of Kim to a metal layer on the second substrate as taught in Chen in order to reinforce the contact (depending on where on the second substrate 118 the metal layer is formed, in relation to Kim’s 1st 2D layer) or at least achieve the same/similar outcome of a better contact and improved electrical conductivity (Chen: 0067]) across the device/2D hetero structure of Kim, as discussed above.
Regarding Claim 18, Kim teaches (Figs. 16, 4J, 4K, 1A, & [0099]) The method of claim 16, further comprising: etching ([0114]: teaches etching the MoS2 layers in the heterostack) in the heterostack (MoS2 & h-BN).
While Kim teaches a 2D heterostack and teaches etching in a 2D heterostack, Kim doesn’t explicitly teach etching a plurality of trenches in the heterostack; and depositing a carrier film in the plurality of trenches and on a top surface of the heterostack.
However, in analogous art, Chen (Figs. 6C & 6D) teaches etching ([0060] teaches etching) a plurality of trenches (145) in a 2D stack (120); and depositing ([0061] teaches 160 may be deposited) a carrier film (160) in the plurality of trenches (145) and on a top surface of the 2D stack (Fig. 6D).
It would’ve been obvious for a person of ordinary skill in the art at the time of filing to incorporate the teachings of Chen into Kim’s heterostack in regards to etching the trenches/openings 145 and depositing the carrier film/transfer layer 160 into the openings/trenches as well as on the top surface, for the purpose of properly and firmly placing the carrier film in order to begin the process of transferring the 2D structure to another substrate (Chen: [0061] without any damage to or pieces breaking from Kim’s 2D heterostack structure.
Regarding Claim 20, Kim teaches (Figs. 16, 4J, 4K, 1A, & [0099]) The method of claim 16, further comprising: attaching the third 2D layer (Fig. 16: 3rd 2D Layer, Fig. 4J: h-BN) of the heterostack (Fig. 4J: MoS2 & h-BN) to a top surface of another transistor (Fig. 4J is a schematic diagram of a structure of a 2D heterostructure device and Fig. 4K shows an optical image of an array of FETs which are attached on a top surface of each other).
Kim doesn’t explicitly teach electrically connecting the first and second source/drain regions to first and second terminals of the other transistor, respectively.
However, in analogous art, Chen teaches (Figs. 8A-8C) electrically connecting ([0073] teaches that the conductive lines 215a interconnect one of the top conductive lines 215c to one of the source/drain contacts 130 of 210, [0076] teaches that The conductive lines 225a interconnect one of the top conductive lines 225c to one of the source/drain contacts 130 of 220, and [0079] teaches that the 2D insulating layer 226 is a good conductor in a vertical direction. The top conductive lines 215c of the first device 210 is able to be electrically connected to the top conductive lines 225c of the second device 220 through the 2D insulating layer 226) the first and second source/drain regions (Fig. 8A) of the first transistor (210; [0071] teaches that 210 can be a transistor) to first and second terminals (Fig. 8B) of another transistor (220; [0074] teaches that 220 can be a transistor), respectively (Fig. 8C; [0079] teaches that The top conductive lines 215c are aligned with the top conductive lines 225c).
It would’ve been obvious for a person of ordinary skill in the art at the time of filing to explicitly connect the two transistors attached on top of each other in accordance with the teaching of Chen for aligned/proper electrical conductivity across Kim’s transistors array.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, The limitation of attaching the perimeter portion of the carrier film comprises overlapping the perimeter portions of the carrier film and the first 2D layer so that the second 2D layer is not in contact with the perimeter portions of the carrier film and the first 2D layer, isn’t found in the cited prior art neither in combination nor alone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                    

/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826